The plaintiffs petition for certification for appeal from the Appellate Court, 64 Conn. App. 433 (AC 20808), is granted, limited to the following issue:
“Whether the Appellate Court properly concluded that Binette v. Sabo, 244 Conn. 23, 710 A.2d 688 (1998), does not permit the plaintiffs tort action because (1) the defendants are protected by the doctrine of sovereign immunity and (2) the facts are not sufficiently egregious?”
Robert F. Vacchelli, assistant attorney general, in opposition.
Decided September 20, 2001